
	

115 HR 5273 : Global Fragility and Violence Reduction Act of 2018
U.S. House of Representatives
2018-11-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		115th CONGRESS2d Session
		H. R. 5273
		IN THE SENATE OF THE UNITED STATES
		November 28, 2018Received; read twice and referred to the Committee on Foreign RelationsAN ACT
		To reduce global fragility and violence by improving the capacity of the United States to reduce
			 and address the causes of violence, violent conflict, and fragility, and
			 for other purposes.
	
	
 1.Short titleThis Act may be cited as the Global Fragility and Violence Reduction Act of 2018. 2.FindingsCongress finds the following:
 (1)According to the United Nations, an unprecedented 68.5 million people around the world, the highest level ever recorded, are currently forcibly displaced from their homes.
 (2)According to the World Bank, violence and violent conflict are now the leading causes of displacement and food insecurity worldwide, driving 80 percent of humanitarian needs, with the same conflicts accounting for the majority of forcibly displaced persons every year since 1991.
 (3)According to the World Health Organization, preventable forms of violence kill at least 1.4 million people each year. According to the Institute for Economics and Peace, violence containment costs the global economy $14.76 trillion a year, or 12.4 percent of the world’s GDP. If violence were to decrease uniformly across the world by just 10 percent, the global economy would gain $1.48 trillion each year.
 (4)Violence and violent conflict underpin many of the United States Government’s key national security challenges. Notably, violent conflicts allow for environments in which terrorist organizations recruit and thrive, while the combination of violence, corruption, poverty, poor governance, and underdevelopment often enables transnational gangs and criminal networks to wreak havoc and commit atrocities worldwide.
 (5)According to new research by the University of Maryland and University of Pittsburgh, exposure to violence increases support for violence and violent extremism. Research increasingly finds exposure to violence as a predictor of future participation in violence, including violent extremism.
 (6)United States foreign policy and assistance efforts in highly violent and fragile states remain governed by an outdated patchwork of authorities that prioritize responding to immediate needs rather than solving the problems that cause them.
 (7)Lessons learned over the past 20 years, documented by the 2013 Special Inspector General for Iraq Reconstruction Lessons Learned Study, the 2016 Fragility Study Group report, and the 2018 Special Inspector General for Afghanistan Lessons Learned Study on Stabilization, show that effective, sustained United States efforts to reduce violence and stabilize fragile and violence-affected states require clearly defined goals and strategies, adequate long-term funding, rigorous and iterative conflict analysis, coordination across the United States Government, including strong civil-military coordination, and integration with national and sub-national partners, including local civil society organizations, local justice systems, and local governance structures.
 (8)The Stabilization Assistance Review released in 2018 by the Departments of State and Defense and the United States Agency for International Development states, The United States has strong national security and economic interests in reducing levels of violence and promoting stability in areas affected by armed conflict. The Review further states, Stabilization is an inherently political endeavor that requires aligning U.S. Government efforts – diplomatic engagement, foreign assistance, and defense – toward supporting locally legitimate authorities and systems to peaceably manage conflict and prevent violence..
 3.Statement of policyIt is the policy of the United States to— (1)ensure that all relevant Federal departments and agencies coordinate to achieve coherent, long-term goals for programs designed to prevent violence, stabilize conflict-affected areas, and address the long-term causes of violence and fragility, including when implementing the Global Fragility and Violence Reduction Initiative described in section 5(a);
 (2)seek to improve global, regional, and local coordination of relevant international and multilateral development and donor organizations regarding efforts to prevent violence, stabilize conflict-affected areas, and address the long-term causes of violence and fragility in fragile and violence-affected countries, and, where practicable and appropriate, align such efforts with multilateral goals and indicators;
 (3)expand and enhance the effectiveness of United States foreign assistance programs and activities to prevent violence, stabilize conflict-affected areas, and address the long-term causes of violence and fragility, including programs intended to improve the indicators described in section 5(d)(1);
 (4)support the research and development of effective approaches to prevent violence, stabilize conflict-affected areas, and address the long-term causes of violence and fragility; and
 (5)improve the monitoring, evaluation, learning, and adaptation tools and authorities for relevant Federal departments and agencies working to prevent violence, stabilize conflict-affected areas, and address the long-term causes of violence and fragility.
 4.Sense of Congress regarding assistance for the Global Fragility and Violence Reduction InitiativeIt is the sense of Congress that the President, the Secretary of State, the Administrator of USAID, the Secretary of Defense, and the heads of other relevant Federal departments and agencies, should work with Congress to provide sufficient types and levels of funding to—
 (1)allow for more adaptive program planning and implementation under the initiative and priority country or regional plans required under section 5, including through exemptions from specific and minimum funding levels when such exemptions would make programs better able to respond to monitoring and evaluation or changed circumstances in relevant countries;
 (2)better integrate conflict and violence reduction activities into other program areas where appropriate; and
 (3)contribute to the creation of transparent and accountable multilateral funds, initiatives, and strategies to enhance and better coordinate both private and public efforts to prevent violence, stabilize conflict-affected areas, and address the long-term causes of violence and fragility.
			5.Global Initiative to Reduce Fragility and Violence
 (a)InitiativeThe Secretary of State, in coordination with the Administrator of the United States Agency for International Development (USAID), the Secretary of Defense, and the heads of other relevant Federal departments and agencies, shall establish an interagency initiative, to be referred to as the Global Initiative to Reduce Fragility and Violence, to prevent violence, stabilize conflict-affected areas, and address the long-term causes of violence and fragility.
 (b)Implementation planNot later than 180 days after the date of the enactment of this Act, the Secretary of State, in coordination with the Administrator of USAID, the Secretary of Defense, and the heads of other relevant Federal departments and agencies, shall develop and submit to the appropriate congressional committees an interagency implementation plan for the Global Initiative to Reduce Fragility and Violence established pursuant to subsection (a) that includes the following:
 (1)Descriptions of the overall goals, objectives, criteria, and metrics guiding the implementation, including with respect to prioritizing countries and measuring progress.
 (2)A list of the priority countries and regions selected pursuant to subsection (d)(2). (3)Identification of the roles and responsibilities of each participating Federal department or agency, while ensuring that with respect to activities relating to stabilization—
 (A)the Department of State shall be the overall lead for establishing United States foreign policy and advancing diplomatic and political efforts;
 (B)USAID shall be the lead implementing agency for development, humanitarian, and related non-security programs;
 (C)the Department of Defense shall support the activities of the Department of State and USAID as appropriate, including by providing requisite security and reinforcing civilian efforts, with the concurrence of the Secretary of State and Administrator of USAID; and
 (D)other Federal departments and agencies shall support the activities of the Department of State and USAID as appropriate, with the concurrence of the Secretary of State and Administrator of USAID.
 (4)Identification of the authorities, staffing, and other resource requirements needed to effectively implement the initiative.
 (5)Descriptions of the organizational steps the Department of State, USAID, the Department of Defense, and each other relevant Federal department or agency will take to improve planning, coordination, implementation, monitoring, evaluation, adaptive management, and iterative learning with respect to the programs under such initiative.
 (6)Descriptions of the steps each relevant Federal department or agency will take to improve coordination and collaboration under such initiative with international development organizations, international donors, multilateral organizations, and the private sector.
 (7)Descriptions of potential areas of improved public and private sector research and development, including with academic, philanthropic, and civil society organizations, on more effective approaches to preventing violence, stabilizing conflict-affected areas, and addressing the long-term causes of violence and fragility.
 (8)Plans for regularly evaluating and updating, on an iterative basis— (A)the Global Initiative to Reduce Fragility and Violence;
 (B)the interagency implementation plan described in this subsection; and (C)the priority country and regional plans described in subsection (c).
 (c)Priority country and regional plansNot later than 1 year after the date of the enactment of this Act, the Secretary of State, in coordination with the Administrator of USAID, the Secretary of Defense, and the heads of other relevant Federal departments and agencies, shall develop and submit to the appropriate congressional committees 10-year plans to align and integrate the diplomatic, development, security, and other relevant activities of the United States Government with the initiative required under subsection (a) for each of the priority countries and regions designated pursuant to subsection (d). Such priority country and regional plans shall include:
 (1)Specific interagency plans for coordination and implementation under the country or regional plan. (2)Descriptions of how and when the relevant goals, objectives, and plans for each priority country or region will be incorporated into relevant United States country plans and strategies, including Department of State Integrated Country Strategies, USAID Country Development Cooperation Strategies, and Department of Defense Campaign Plans, Operational Plans, and Regional Strategies, as well as any equivalent or successor plans or strategies.
 (3)Interagency plans to ensure that appropriate local actors, including government and civil society entities and organizations led by women, youth, or under-represented communities, have roles in developing, implementing, monitoring, evaluating, and updating relevant aspects of each such country or regional plan.
 (4)Clear, transparent, and measurable diplomatic, development, and security benchmarks, timetables, and performance metrics for each such country and region that align with best practices where applicable.
 (5)Interagency plans for monitoring and evaluation, adaptive management, and iterative learning that provide for regular and iterative policy and program adaptations based on outcomes, lessons learned, and other evidence gathered from each such country or region and across such countries and regions.
 (6)Descriptions of the available policy tools to prevent violence, stabilize conflict-affected areas, and address the long-term causes of violence and fragility in each such country or region.
 (7)Descriptions of the resources and authorities that would be required for each relevant Federal department or agency to best implement each such country or regional plan, as well as evidence-based iterative updates to such plans.
 (8)Descriptions of potential areas of improved partnership with respect to such country or region, regarding efforts to prevent violence, stabilize conflict-affected areas, and address the long-term causes of violence and fragility, between the United States Government and—
 (A)international development organizations; (B)relevant international donors;
 (C)multilateral organizations; and (D)the private sector.
					(d)Designation of priority countries and regions
 (1)Identification of candidate countries and regionsThe Secretary of State, in coordination with the Administrator of USAID and the Secretary of Defense and in consultation with the appropriate congressional committees, shall develop a list of candidate countries and regions to be considered for inclusion under the initiative on the basis of—
 (A)clearly defined indicators of high levels of violence and fragility in such country or region, such as—
 (i)violence committed by armed groups, gender-based violence, and violence against children and youth; (ii)prevalence of, and citizen support for, adversarial armed groups;
 (iii)internal and external population displacement; (iv)patterns of human rights violations, including early warning indicators of the commission of genocide or other atrocities;
 (v)poor governance, pervasive corruption, and political instability; and (vi)vulnerability to current or future transnational threats; and
 (B)the capacity and opportunity to work across Federal departments and agencies and with local partners and other donors to prevent violence, stabilize conflict-affected areas, and address the long-term causes of violence and fragility with respect to such country or region, including by measurably—
 (i)improving inclusive, transparent, and accountable power structures, including effective, legitimate, and resilient national and sub-national institutions;
 (ii)improving effective and respected conflict prevention, mitigation, management, and resolution mechanisms;
 (iii)reducing levels of support among the residents of such country or region for violence, violent extremism, and adversarial armed groups;
 (iv)ensuring strong foundations for plurality, non-discrimination, human rights, rule of law, and equal access to justice;
 (v)addressing political, social, economic, and environmental vulnerabilities, grievances, and conflicts;
 (vi)ensuring inclusive economic development and enabling business environments; and (vii)improving resilience to transnational stresses and shocks, including from organized crime, violent extremist organizations, and economic and food markets crises.
 (2)Selection of priority countries and regionsFrom among the candidate countries and regions identified pursuant to paragraph (1), the Secretary of State, in coordination with the Administrator of USAID and the Secretary of Defense, shall select certain countries as priority countries and certain regions as priority regions in a manner that ensures that—
 (A)countries and regions are selected in a sufficient number and of sufficient diversity to provide indicators of the various drivers and early warnings of violence, conflict, and fragility, as well as best practices for United States efforts to prevent violence, stabilize conflict-affected areas, and address the long-term causes of violence and fragility;
 (B)not fewer than three countries or regions are designated as Stabilization Countries or Stabilization Regions, in which the current levels of violence, violent conflict, or fragility are among the highest in the world;
 (C)not fewer than three countries or regions are designated as Prevention Countries or Prevention Regions, in which current levels of violence, violent conflict, or fragility are lower than such levels in Stabilization Countries or Stabilization Regions but warning signs for future violence, conflict, or fragility are significant;
 (D)regions, rather than individual countries, are selected where the threat or spillover of violence, conflict, or fragility threatens the stability of multiple countries within a single geographic region; and
 (E)the countries and regions selected are in the areas of responsibility of at least three geographic bureaus of the Department of State.
 (e)Stakeholder consultationThe initiative required under subsection (a) shall be developed in coordination with representatives of local civil society and national and local governance entities, as well as relevant international development organizations, multilateral organizations, donors, and relevant private, academic, and philanthropic entities, as appropriate.
 (f)Congressional consultationThe Secretary of State, the Administrator of USAID, and the Secretary of Defense shall provide regular briefings on the implementation of this Act to any appropriate congressional committee upon the request of such committee.
 (g)Measuring violence, violent conflict, and fragilityFor the purposes of implementing, monitoring, and evaluating the effectiveness of the priority country and regional plans required under subsection (c), progress towards preventing violence, stabilizing conflict-affected areas, and addressing the long-term causes of violence and fragility shall be measured by indicators established for each such country by relevant inter-agency country teams for each such country, informed by consultations with the stakeholders specified in subsection (e).
 6.Implementation and updates of priority country and regional plansThe Secretary of State, in coordination with the Administrator of USAID, the Secretary of Defense, and the heads of other relevant Federal departments and agencies, and in consultation with the relevant United States Ambassadors, USAID Mission Directors, geographic Combatant Commanders, and other relevant individuals with responsibility over activities in each priority country or region designated pursuant to section 5, shall ensure that—
 (1)the Global Initiative to Reduce Fragility and Violence and the priority country and regional plans required under such section are implemented, updated, and coordinated on a regular and iterative basis;
 (2)such initiative and country and regional plans are used to guide United States Government policy at a senior level and incorporated into relevant strategies and plans across the United States Government and in each such country;
 (3)resources for all relevant activities and requirements of such initiative and country and regional plans are prioritized, requested, and used consistent with such initiative and country and regional plans; and
 (4)the results of program monitoring and evaluation under such initiative and country and regional plans are regularly reviewed and used to determine continuation, modification, or termination of future year programming.
			7.Biennial reports and congressional consultation
 (a)Biennial reportsNot later than two years after the date of the enactment of this Act and every two years thereafter until the date that is 10 years after the date of the enactment of this Act, the Secretary of State, the Administrator of USAID, the Secretary of Defense, and the heads of other relevant Federal departments and agencies shall jointly submit to the appropriate congressional committees a report on progress made and lessons learned with respect to the Global Initiative to Reduce Fragility and Violence and each priority country or regional plan required under section 5, including—
 (1)descriptions of steps taken to incorporate such initiative and such country or regional plans into relevant strategies and plans that affect such countries or regions;
 (2)accountings of all funding received and obligated to implement each such country or regional plan during the past two years, as well as funding requested, planned, and projected for the following two years;
 (3)descriptions of progress made towards the goals and objectives established for each such priority country or region, including progress made towards achieving the specific targets, metrics, and indicators described in section 5(b); and
 (4)descriptions of updates made during the past two years to the goals, objectives, plans of action, and other elements described in section 5 for each such country or regional plan, as well as any changes made to programs based on the results of monitoring and evaluation.
 (b)Congressional consultationIn addition to the reports required under subsection (a), the Secretary of State, the Administrator of USAID, the Secretary of Defense, and the heads of other relevant Federal departments and agencies shall jointly consult with the appropriate congressional committees at least once a year regarding progress made on the initiative and priority country and regional plans required under section 5.
			8.GAO review
 (a)In generalNot later than two years after the date of the enactment of this Act and every two years thereafter until the date that is 10 years after the date of the enactment of this Act, the Comptroller General of the United States shall consult with the Chairman and Ranking Member of the Foreign Relations Committee of the Senate and the Foreign Affairs Committee of the House of Representatives regarding opportunities for independent review of the activities under the Global Initiative to Reduce Fragility and Violence and the priority country and regional plans required by section 5, including—
 (1)opportunities to— (A)assess the extent to which United States Government activities in each priority country designated pursuant to section 5 are being implemented in accordance with the initiative and the relevant country or regional plan required under such section;
 (B)assess the processes and procedures for coordinating among and within each relevant Federal department or agency when implementing such initiative and each such country or regional plan;
 (C)assess the monitoring and evaluation efforts under such initiative and each such country or regional plan, including assessments of the progress made and lessons learned with respect to each such plan, as well as any changes made to activities based on the results of such monitoring and evaluation; and
 (D)recommend changes necessary to better implement United States Government activities in accordance with such initiative and country and regional plans, as well as recommendations for any changes to such initiative or plans; and
 (2)such other matters the Comptroller General determines to be appropriate. (b)Availability of informationAll relevant Federal departments and agencies shall make all relevant data, documents, and other information available to the Comptroller General for purposes of conducting independent reviews pursuant to this section.
 9.DefinitionsIn this Act— (1)Appropriate congressional committeesThe term appropriate congressional committees means—
 (A)the Committees on Foreign Relations, Armed Services, and Appropriations of the Senate; and (B)the Committees on Foreign Affairs, Armed Services, and Appropriations of the House of Representatives.
 (2)Relevant Federal department or agencyThe term relevant Federal department or agency means the Department of the Treasury and any other Federal department or agency the President determines is relevant to carry out the purposes of this Act.
			
	Passed the House of Representatives November 27, 2018.Karen L. Haas,Clerk
